Citation Nr: 0915026	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2006 from the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While previous communication from the Veteran indicated that 
he was not interested in attending a hearing before a 
Veterans Law Judge (VLJ), specifically the substantive appeal 
form submitted in July 2008, his most recent communication 
submitted now expresses his desire to attend a 
videoconference hearing before a VLJ.  In February 2008, the 
Veteran submitted a VA Form 21-4138 to the Board, wherein he 
stated that he wanted to attend a hearing at a local office 
before a Veterans Law Judge, and indicated that he would be 
willing to attend a videoconference hearing. 

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2008)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the Veteran 
for a videoconference hearing before a 
Veterans Law Judge, with appropriate 
notification to the Veteran and his 
representative.  A copy of the notice to 
the Veteran of the scheduling of the 
hearing should be placed in the record.

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




